
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 82
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Thompson of
			 Mississippi submitted the following concurrent resolution; which was
			 referred to the Committee on Oversight and
			 Government Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that a
		  commemorative postage stamp should be issued honoring James Chaney, Andrew
		  Goodman, and Michael Schwerner.
	
	
		Whereas James Chaney, Andrew Goodman, and Michael
			 Schwerner were civil rights activists and political advocates who were murdered
			 because of their involvement in the civil rights movement;
		Whereas the right to vote was routinely denied to many
			 African-Americans in Mississippi in 1964;
		Whereas, in 1964, a broad-based coalition was formed in
			 Mississippi to create Freedom Summer, a project dedicated to
			 helping African-Americans in Mississippi earn equal rights, especially in
			 regard to voting;
		Whereas, in 1964, James Chaney, Michael Schwerner, and
			 Andrew Goodman volunteered to work in Freedom Summer, braving
			 great personal danger;
		Whereas their relationship symbolizes the widespread
			 participation of Jewish-Americans in the battle for civil rights;
		Whereas on June 21, 1964, James Chaney, Michael Schwerner,
			 and Andrew Goodman were kidnapped and murdered by members of the Ku Klux Klan,
			 with the active assistance of local authorities;
		Whereas President Lyndon B. Johnson made the search for
			 the missing men a top national priority;
		Whereas the United States Department of Justice charged
			 the men with violations of the civil rights of James Chaney, Michael Schwerner,
			 and Andrew Goodman;
		Whereas the deaths of these men created enough outrage to
			 bring about the passage of the Civil Rights Act of 1964 and the Voting Rights
			 Act of 1965;
		Whereas citizens throughout Mississippi and the Nation
			 called for the case to be reopened;
		Whereas, in 2005, the Mississippi Attorney General
			 prosecuted the case, and the main perpetrator, Edgar Ray Killen, was finally
			 convicted of killing these 3 men; and
		Whereas the deaths of James Chaney, Michael Schwerner, and
			 Andrew Goodman shall not be in vain: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)the United States Postal Service should
			 issue a commemorative stamp honoring James Chaney, Michael Schwerner, and
			 Andrew Goodman; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
